Case 1:19-mj-03190-LFL Document 1 Entered on FLSD Docket 07/30/2019 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                          SO U TH ER N DISTR IC T O F FLO RID A

                             No. tq- o j- (3,
                                            01RD- t-ou l.s
 UN ITED STA TE S O F A M ERIC A

V S.

JEA N-R EN E FO U REA U,

              D efendant.



                                CR IM INA L C O V ER SH EET

 l.    Did thism atteroriginatefrom am atterpending in theCentralRegion oftheUnited States
Attorney'sOfficepriortoAugust9,2013(M ag.JudgeAliciaValle)?                Yes X--.No
                                                                               ..




2.     D id thism atteroriginate from a m atterpending in theN orthern Region oftheU nited States
Attorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniek Maynard)?                     Yes X- No
                                                                                      .




                                            Respectfully subm itted,

                                            ARIANA FAJARDO ORSHAN
                                              I ED STATES A TTO RN EY


                                    BY '
                                            K rtK .Lunkenheim er
                                            A SSISTAN T UN ITED STA TES A TTO RN EY
                                            CourtID N o.A 5501535
                                            99 N .E.4th Street
                                            M iam i,Florida33132-2111
                                           TEL (305)961-9008
                                           FAX (305)536-7213
                                           Kurt.lvunkenheimer@ usdoj.gov
    Case 1:19-mj-03190-LFL Document 1 Entered on FLSD Docket 07/30/2019 Page 2 of 7

A0 91(Rev.08/09) Crimi
                     nalComplaint

                                U NITED STATES D ISTRICT C OURT
                                                         forthe
                                              Southern DistrictofFlorida

               United StatesofAmerica
                           V.
                                                                 CaseNo.tQ-îlj-O3j$ O - (D(gi$
               JEAN-RENE FOUREAU,




                                              CRIM INAL COM PLAINT

        1,thecom plainantin thiscase,statethatthefollowing istrueto thebestofmy knowledgeand belief.
Onoraboutthedatets)of March30,2019toJul
                                      y22,2019 inthecounty of                               Miami-Dade      inthe
   Southern    Districtof    Florida     ,thedefendantts)violated:
          CodeSection                                               OffenseDescription
Title 18,United StatesCode,               Aiding and abetting contemptofcourt.
Sections40143)and2.




        Thiscriminalcomplaintisb% ed on thesefacts:
        SEE ATTACHED AFFIDAVIT.




        W Continuedontheattachedsheet.

                                                                           +     .
                                                                                     Compl '
                                                                                           nant'
                                                                                               ssignatur

                                                                       GENE GRAFENSTEIN,SPECIAL AGENT DEA
                                                                                Printed nameand title

Swornto before meand signed in my presence.


Date:         07/26/2019
                                                                                       Judge'
                                                                                            ssignature

City and State:                     Miami,Flori
                                              da                      LAUREN F.LOUIS,U.S.MAG ISTRATE JUDGE
                                                                                     Printednameand title
Case 1:19-mj-03190-LFL Document 1 Entered on FLSD Docket 07/30/2019 Page 3 of 7




                                         A FFID A VIT

 1,GeneGrafenstein,beingduly swom ,deposeand stateasfollows:

        1.    I nm a SpecialAgent with the Drug EnforcementAdministration (hereinaher
 iCDEA'')assignedtotheM iamiField Division TacticalDiversion Squad(hereinafterééTDS).As
 such,Inm an investigativeor1aw enforcementOfficerofthe United Stateswithin them eaning of

Title 18,United States Code,Sedion 2510 (7),thatis,an Oftseerofthe United Stateswho is
em powered by 1aw to conductinvestigations of,and to m ake arrests for,offenses enum erated in

Title 18,United StatesCode,Section 2516(1).
       2.     I have been employed by the DEA as a SpecialAgentsince July 2009.Ihave

attendedtheDrug EnforcementAdm inistrationTrainingAcadem yforwhich thecuniculum lasted

nineteen weeks. This curriculum included training in federal law, physical surveillance,

undercovernegotiations,and electronicsurveillance.Priorto DEA lwasan Officer/lnspectorwith

United States Custom s and BorderProtedion,formerly the United States Custom sService, fo<

eightand ahalfyears.M y dutieswith CBP included interviewsand inspedionsofpassengersand

conveyances,targeting ofsuspected drug traffickers and terrorist suspects,as wellas m aking

arrestsofviolators.

       3.     By virtue of the position as a SpecialAgent, your Aftiant is a federal law

enforcem entoftk erempoweredto conductinvestigationsintotheunlawfulpossession,possession

withtheintenttodistribute,andunlawfuldistributionofcontrolled substances,andtheirassociated

conspiraciesand m ake arrestsforviolationsofTitle 18 and 21ofthe United StatesCode. Your

Affianthasreceived specializedtrainingrelatingtotheinvestigationofdrugtrafficking andm oney

laundering. lhave also participated in num erouscrim inalinvestigations aspartofm y duties as a

federallaw enforcem entoftk er.
Case 1:19-mj-03190-LFL Document 1 Entered on FLSD Docket 07/30/2019 Page 4 of 7



       4.      Theinform ation contained in thisaffidavitisbasedon my own personalknowledge

ofthiscase,aswellasinfonnation relayed tom eby other1aw enforcementauthoritiesand sottrces

of inform ation, and inform ation gained from m y training and experience. A ll observations

referenced below thatwere notmade by m e personally were related to me by the persons who

m ade such observations.ThisA ftidavitcontainsinform ation necessary to supportprobable cause

foracriminalcomplaint.Itisnotintended to includeeach and every factand m atterobserved by

m ore orknow n to the govenlm ent.

       5.      Basedon my trainingand experienceand thefactsassetforth in thisaffidavit,there

isprobable cause to believe thatJean-Rene FO U REA U aided and abetted a violation of 18 U .S.C.

jj401(3)and2,inthatFOUREAU providedassistanceto hiswife,convicteddefendantJearme
E.GERM EIL,in herfailureto appearbefore acourtasrequiredby conditionsofrelease.

                                     PR O BAB LE CA U SE

       6.      On September21,2018,JeanneE.Germ eilwascharged in theSouthern Districtof

Florida in Case N o. 18-20769-C R-U U w ith 14 counts of D istribution ofa Controlled Substance,

i.e.,Oxycodone,PercocetandDilaudid,inviolationofTitle21U.S.C.841(a)(1).
              O n Septem ber26,2018,Genneilw as arrested on the above charges,and released

on bond the same day.FOUREAU waspresentduring the surrenderand waslisted on the bond

docllmentation which secured her release pending trial. Germ eil was ordered to reside on

electronic monitoring, at her residence, located at 8706 Ibis Cove Circle N aples, Florida.

Germ eil'shusband,Jean-Rene FO UR EA U resided w ith G erm eilatthe sam e location. The bond

w as tiled w ith the Courton Septem ber 28, 2019. A s a condition of that bond, G erm eil w as

lirequired to appearin courtata1ltim esas required by notice given by the court.''

       8.     O n January 15,2019,the governm entsuperseded the originalindictm entw ith tw o


                                               2
Case 1:19-mj-03190-LFL Document 1 Entered on FLSD Docket 07/30/2019 Page 5 of 7



additional cotmts for a total of 16 counts of Distribution of a Controlled Substance, i.e.,

Oxycodone,Percocetand Dilaudid,in violation ofTitle21U.S.C.841(a)(1). United Statesv.
JeanneE.Germeil,CaseNo.18-20769-CR-UU(s).
       9.     OnFebnzary4,2019,afterajurytrial,Genneilwasconvictedofcounts1-4,9,10,
and 14-16.The Courtallowed Germ eilto rem ain on the previously issued bond while awaiting

sentencing.FOU REA U w aspresentatthetim e ofG erm eil'sconviction and w hen she wasallow ed

to continue to rem ain on thepreviously issued bond while awaiting sentencing.

       10.    O n M arch 30,2019,Germ eilcutoff her electronic m onitoring braceletsom etim e

between thehoursof9:00am and 11:00pm ,and shefled from herlastknown residence located at

8706 lbisCoveCircleNaples,Florida.

              OnM arch31,2019,CollierCountySheriffsOffice(CCSO)Deputiesconducteda
welfare check at8706 lbis Cove Circle N aples,Florida.CCSO D eputies found the front doorof

theresidencewide open.Theinsideofthe residencew asin disarray,and a11personalitem sfrom

the residence had been rem oved with the exception of severalmedicaldiplom as belonging to

Genneilthatwereleftin theresidence.Germ eilandFOUREAU werenotpresentattheresidence.

       12.    On April10,2019,Germ eilcontacted the M iamiHerald via emailand stated in

responsetoherconvictionin UnitedStatesv.JeanneE.Germeil,CaseNo.18-20769-CR-UU(s)
thatés-
      l-heywillgetmycomse.lwillnotobeyan unjustandracistsysteml''
       13.    On April19,2019,Genneilfailed to appearfora scheduled sentencing hearing in

frontofUnited StatesDistrictCourtJudgeUrsulaUngaro.AlthoughFOUREAU wasnotrequired

to appearon April 19,2019,he w as notpresentatthe hearing despite being presentata1lof the

previoushearings with G erm eil.Judge Ungaro declared G erm eila fugitive atthattim e.
Case 1:19-mj-03190-LFL Document 1 Entered on FLSD Docket 07/30/2019 Page 6 of 7



       14.    On April22,2019,theUnited StatesDistrictCourttransferred CaseNo.18-20769-

CR-UU(s)tofugitivestatus.
       15.    An investigation into G erm eil'stlightrevealed thaton M arch 30,2019,FO U REA U

rented an Enterprise rentalcar,a 2019 SilverFord Focus,Florida license plate:H LCRZ6 from the

H ertz RentalCarlocation in N aples,Florida.O n oraround the sam e tim e,G erm eiland FO UREAU

began withdrawinglargeam ountsofcash from differentbank accotmtsbelongingtobothofthem .

On M arch 31,2019,the rental car w as returned to the M iam i Intem ational Airportlocation.A

DeputyUnited StatesM arshal(DUSM )reviewedvideo surveillancefrom EntemriseRentalCar,
and contirm edthe vehicle w asdropped offby an unknow n black m ale,notFOU REA U orGerm eil.

Thisoccurred theday afterGermeilcutoffherelectronicm onitoring braceletand tled.

       16.    OnApril10,2019,FOUREAU receiveda$900.00dollarm oney transferin M exico
City,M exico.On April12,2019,FOUREAU departed M exico City,M exico to PortAu Prince,

Haitivia Pannm a C ity,Panam a with a one w ay ticketon Copa A irlines Flight 149. B ased on m y

training and experience,and subsequentevidence recovered aspartofthisinvestigaiton,lbelieve

thatitislikely both Germ eiland FOUREAU traveled into M exico via land route som etime after

M arch 31,2019,with Germeiltraveling underthe aliasofû1L.R.P.''

              On June28,2019,theUnited StatesConsulatein M ontreal,Canadareceived word

from Haitian N ationals thatGerm eiland FOUREAU were being sheltered in a basementofan

apartmentlocated at29B Pelirin6,Petion fortheprevioustwo (2)months.TheHaitianNational
Police(HNP)located the building,however,both Germeiland FOUREAU had fled to another
location priorto the arrivalofH N P.

       18.    On July 18,2019,Genneiland FO U REA U w ere arrested togetheroutside ofa hotel

in Pointe Sable,PortSalut,Haiti.Item srecovered by the HNP atthetim eofthe arrestsinclude a


                                               4
Case 1:19-mj-03190-LFL Document 1 Entered on FLSD Docket 07/30/2019 Page 7 of 7



    hotelreceiptin thennmeofJean FOUREAU,dated July3,2019,for$800.00dollarsforamonth's

    stay fortwo (2) individuals.Also recovered were two (2) Florida driver licenses,one for
FOU REA U and another with the alias G erm eilw as utilizing,çûL.R .P.'' The license utilized by

    Germ eilbore herpicture,how everthe infonnation on the license w asfor a legitim ate person and

the picttlre w asaltered from the true license bearer.

           19.    Based upon the information contained in this affidavit,yotzrAftianthasprobable

cause to believe that evidence exists that FOUREAU aided and abetted his wife,Jennne E.

Germeil,in her contemptof court,that is,to failto appear before a courtas required by her

conditionsofreleaseinviolationofTitle18,United StatesCode,Sections401(3)and2.
           FU RTH ER Y OU R A FFIA N T SA YETH NA UG T.




                                                           NE      FEN
                                                         SPECI L A G EN T,D EA


Sworn to beforem ethis
7.e day fJuly, 019
.




H .LA U REN F.LOU IS
UN ITED STA TES M A G ISTM TE JU DG E
SOU TH ERN D ISTRICT OF FLO RIDA




                                                  5
